04/26/2021


               IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                      Case Number: DA 20-0391

                                        DA 20-0391
                                     _________________

 TRACY FORTNER AND MARCY FORTNER,

             Petitioners and Appellants,

       v.                                                         ORDER

 BROADWATER CONSERVATION DISTRICT,

             Respondent and Appellee.
                                   _________________


       Appellants have filed a motion for an extension of time within which to file their
reply brief. Good cause appearing,
       IT IS HEREBY ORDERED that motion is GRANTED. Appellants’ reply brief
shall be filed on or before June 3, 2021.
       No further extensions will be granted.




                                                                           Electronically signed by:
                                                                                 Mike McGrath
                                                                    Chief Justice, Montana Supreme Court
                                                                                 April 26 2021